Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective May 19, 2021, the Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Kevin K. Hill, Art Unit 1633 whose contact information is provided at the end of this Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.

Detailed Action
	This action is in response to the papers filed September 21, 2020. 

Amendments
           Applicant's response and amendments, filed September 21, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-110, 112-113, and 116-121, amended Claims 111 and 114-115, withdrawn Claims 122-130, and added new claims, Claim 132. 
	Claims 111, 114-115, and 122-132 are pending.
	Claims 122-130 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 111, 114-115, and 131-132 are under examination. 

Priority
This application is a 371 of PCT/EP2016/072524 filed on September 22, 2016. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 


Information Disclosure Statement
Applicant has filed Information Disclosure Statements on September 21, 2020 and May 11, 2021 that have been considered. 
The information disclosure statement filed September 21, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation(s) 5 has been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	Claim 111 is objected to because of the following informalities: Periods exist in the introduction step, e.g. “i.”. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See 37 CFR 1.75(i). 
Appropriate correction is required. See Claims 115, for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	The prior rejection of Claims 113, 115 and 121 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims, which the Examiner finds persuasive. 

3. 	Claim 111 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 111 recites the step of introducing the nucleic acid molecules into human primary lymphocyte. The accepted meaning of “primary” refers to a cell that has been removed from a subject or person, and cultured in vitro. 
Claim 115 recites the limitation wherein the method is performed in vitro (clause II). To the extent that Claim 115, element (II), is considered to further limit the independent claim, then 
The term “primary” in Claim 111 is indefinite and confusing because the specification does not clearly redefine the term. 
If Applicant intends the human primary lymphocytes of Claim 111 are, in fact, in vitro, then element (II) of dependent Claim 115 explicitly reciting “the method is an in vitro method” is superfluous and fails to further limit the in vitro method of the independent claim. 
Appropriate correction is required. 

4. 	Claim 115 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above, Claim 111 recites the introduction of nucleic acids into primary lymphocytes, for which the ordinary artisan recognizes said primary lymphocytes means that the method is an in vitro method. Instant Claim 115 merely requires but one of the six alternative elements, per the conjunction “or”. Thus, to the extent that Claim 115 merely requires II) the method is an in vitro method, such fails to further limit the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim 115 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 115 recites in elements V and VI “the mammalian cell”. Such is broader in scope to the “human primary lymphocyte” recited in the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	The prior rejection of Claim(s) 116-118 rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Moisyadi et al (US2011/0047635) is withdrawn in light of Applicant’s cancellation of the claims. 

As discussed above, acknowledgment is made of applicant's claim for foreign priority based on an application filed EPO 15002732.4 filed on September 22, 2015. It is noted, however, that applicant has not filed a certified copy of the EPO 15002732.4 filed on September 22, 2015 application as required by 37 CFR 1.55. Thus, to the extent that Applicant may not, in fact, have priority to September 22, 2015, but rather to foreign patent application EPO 16153490.4 filed on January 29, 2016, the following rejection is set forth. Furthermore, Applicant is advised that if EPO 15002732.4 filed on September 22, 2015 is not in English, then a certified English translation is required to perfect Applicant’s priority.

7. 	Claim(s) 111, 114-115, and 131-132 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (WO 15/157386; published October 15, 2015; effectively filed April 8, 2015; of record in IDS), as evidenced by Moisyadi et al (U.S. 2011/0047635).
With respect to Claim 111, Jensen et al is considered relevant prior art for having disclosed method for obtaining a recombinant lymphocyte that expresses a engineered T-cell receptor or chimeric antigen receptor, the method comprising: 
i) introducing into a human primary lymphocyte ([0067], “T cells are removed from a patient and modified”; [0095] CAR expressing lymphocytes are genetically modified by minicircles comprising Sleeping Beauty transposons)

wherein the transposable element comprises an expression cassette comprising a promoter and a coding sequence for the engineered T-cell receptor or the chimeric antigen receptor ([0041], Sleeping Beauty construct carrying…CD19CAR”; [0042-44]; Figures 25-29, CD8+ cells expressing CD19CAR), and 
b) an RNA encoding a transposase (Figure 20E; SB100X RNA (1ug or 3ug) and CAR transposons (10ug)), 
wherein introduction of the DNA minicircle and RNA into the human primary lymphocyte results in transposition of the transposable element into the genome of the cell ([0087], SB transposase can insert a transposon into …mammalian genome; [0105], stable transfer…into T cell…minicircles containing SB transposons…cells with higher number of gene integrations) and expression of the engineered T-cell receptor or chimeric antigen receptor on the human primary lymphocyte ([0043], CD8+ cells expressing CD19CAR; [0067], “T cells are removed from a patient and modified so that they express receptors specific for a molecule displayed on a cancer cell”).

Jensen et al do not disclose ipsis verbis that the RNA encoding the transposase was in vitro transcribed. 
The recitation of a process limitation in Claim 111, in vitro transcribed RNA, is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 111 imparts a novel or unexpected property to the claimed product, to wit, RNA encoding a transposase, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the RNAs encoding transposase were produced is immaterial to their patentability.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.
Those of ordinary skill in the art have long-recognized that RNA molecules encoding the artisan’s protein of interest are routinely produced via in vitro transcription reactions. (See Moisyadi et al, [0066] citing commercially available In Vitro Transcription System). There is no sound scientific rationale as to why Jensen et al would want to introduce RNA molecules that do not encode the transposase (which would be present in a mixed population of RNA isolated from an unidentified source cell) into the host cells that are to be genetically modified with the target transposon, as such obfuscates and takes away from their interest in correlating transposition efficiency when varying the ratio of RNA-encoding transposase vs DNA transposons (e.g. Figure 20E).
Furthermore, as evidenced by Moisyadi et al, those of ordinary skill in the art previously recognized the scientific and technical concepts of genetically modifying a mammalian cell to contain a stably integrated transposable element, the method comprising the step of introducing 
i) introducing into a mammalian cell
a) a transposable element containing an expression cassette for the artisan’s transgene of interest, and 
b) an in vitro transcribed RNA encoding a transposase (Figure 8; Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]).
With respect to Claim 114, Jensen et al disclosed wherein the engineered T-cell
receptor or chimeric antigen receptor is specific for CD19 (Figures 16, 19, 25, 29, 32, and 35; [0041], “CD19CAR”).
With respect to Claim 115, the claim merely requires but one of the six alternative elements, per the conjunction “or”. With respect to element (II), as discussed above, Claim 111 recites the introduction of nucleic acids into primary lymphocytes, for which the ordinary artisan recognizes said primary lymphocytes means that the method is an in vitro method. Thus, to the extent that Claim 115 merely requires II) the method is an in vitro method, such fails to further 
With respect to alternative element (III), Jensen et al disclosed wherein the DNA minicircle and RNA encoding the transposase are introduced into the cell via electroporation ([0035], “Cells were electroporated with…”).
With respect to alternative element (IV), Jensen et al disclosed wherein the transposase is the l00X hyperactive sleeping beauty transposase (SB l00X) (e.g. Figures 16 and 20E (SB100X, RNA)).
With respect to alternative element (V), Jensen et al disclosed wherein the RNA and DNA minicircle are introduced into the mammalian cell together (Figure 20E, “multiplex electroporation”).
With respect to Claim 131, Jensen et al disclosed wherein the transposase is the l00X hyperactive sleeping beauty transposase (SB l00X) (e.g. Figures 16 and 20E (SB100X, RNA)).
With respect to Claim 132, Jensen et al disclosed wherein the lymphocyte is a T cell or a natural killer (NK) cell [0072].
Thus, Jensen et al anticipate the claims. 

8. 	Claim(s) 111, 114-115, and 131-132 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen et al (U.S. 2017/0029774; published February 2, 2017; effectively filed April 8, 2015), as evidenced by Moisyadi et al (U.S. 2011/0047635).
With respect to Claim 111, Jensen et al is considered relevant prior art for having disclosed method for obtaining a recombinant lymphocyte that expresses a engineered T-cell receptor or chimeric antigen receptor, the method comprising: 
i) introducing into a human primary lymphocyte ([0067], “T cells are removed from a patient and modified”; [0095] CAR expressing lymphocytes are genetically modified by minicircles comprising Sleeping Beauty transposons)
a) a DNA minicircle comprising a transposable element, 
wherein the transposable element comprises an expression cassette comprising a promoter and a coding sequence for the engineered T-cell receptor or the chimeric antigen receptor ([0041], Sleeping Beauty construct carrying…CD19CAR”; [0042-44]; Figures 25-29, CD8+ cells expressing CD19CAR), and 

wherein introduction of the DNA minicircle and RNA into the human primary lymphocyte results in transposition of the transposable element into the genome of the cell ([0087], SB transposase can insert a transposon into …mammalian genome; [0105], stable transfer…into T cell…minicircles containing SB transposons…cells with higher number of gene integrations) and expression of the engineered T-cell receptor or chimeric antigen receptor on the human primary lymphocyte ([0043], CD8+ cells expressing CD19CAR; [0067], “T cells are removed from a patient and modified so that they express receptors specific for a molecule displayed on a cancer cell”).

Jensen et al do not disclose ipsis verbis that the RNA encoding the transposase was in vitro transcribed. 
The recitation of a process limitation in Claim 111, in vitro transcribed RNA, is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 111 imparts a novel or unexpected property to the claimed product, to wit, RNA encoding a transposase, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the RNAs encoding transposase were produced is immaterial to their patentability.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.

Furthermore, as evidenced by Moisyadi et al, those of ordinary skill in the art previously recognized the scientific and technical concepts of genetically modifying a mammalian cell to contain a stably integrated transposable element, the method comprising the step of introducing 
i) introducing into a mammalian cell
a) a transposable element containing an expression cassette for the artisan’s transgene of interest, and 
b) an in vitro transcribed RNA encoding a transposase (Figure 8; Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]).
With respect to Claim 114, Jensen et al disclosed wherein the engineered T-cell
receptor or chimeric antigen receptor is specific for CD19 (Figures 16, 19, 25, 29, 32, and 35; [0041], “CD19CAR”).
With respect to Claim 115, the claim merely requires but one of the six alternative elements, per the conjunction “or”. With respect to element (II), as discussed above, Claim 111 recites the introduction of nucleic acids into primary lymphocytes, for which the ordinary artisan recognizes said primary lymphocytes means that the method is an in vitro method. Thus, to the extent that Claim 115 merely requires II) the method is an in vitro method, such fails to further limit the independent claim, and Jensen et al disclosed genetically modifying the T lymphocytes in the context of an in vitro method.
With respect to alternative element (III), Jensen et al disclosed wherein the DNA minicircle and RNA encoding the transposase are introduced into the cell via electroporation ([0035], “Cells were electroporated with…”).

With respect to alternative element (V), Jensen et al disclosed wherein the RNA and DNA minicircle are introduced into the mammalian cell together (Figure 20E, “multiplex electroporation”).
With respect to Claim 131, Jensen et al disclosed wherein the transposase is the l00X hyperactive sleeping beauty transposase (SB l00X) (e.g. Figures 16 and 20E (SB100X, RNA)).
With respect to Claim 132, Jensen et al disclosed wherein the lymphocyte is a T cell or a natural killer (NK) cell [0072].
Thus, Jensen et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	The prior rejection of Claims 111, 113-119, 121 and 131 under 35 U.S.C. 103 as being unpatentable over Jensen et al (US 20170029774), in view of Moisyadi et al (US2011/0047635) is withdrawn in preference for the new rejection set forth below. 

 	Claims 111, 114-115, and 131-132 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jensen et al (U.S. 2017/0029774), in view of Moisyadi et al (U.S. 2011/0047635).
Determining the scope and contents of the prior art.
With respect to Claim 111, Jensen et al is considered relevant prior art for having disclosed method for obtaining a recombinant lymphocyte that expresses a engineered T-cell receptor or chimeric antigen receptor, the method comprising: 
i) introducing into a human primary lymphocyte ([0067], “T cells are removed from a patient and modified”; [0095] CAR expressing lymphocytes are genetically modified by minicircles comprising Sleeping Beauty transposons)
a) a DNA minicircle comprising a transposable element, 
wherein the transposable element comprises an expression cassette comprising a promoter and a coding sequence for the engineered T-cell receptor or the chimeric antigen receptor ([0041], Sleeping Beauty construct carrying…CD19CAR”; [0042-44]; Figures 25-29, CD8+ cells expressing CD19CAR), and 
b) an RNA encoding a transposase (Figure 20E; SB100X RNA (1ug or 3ug) and CAR transposons (10ug)), 
wherein introduction of the DNA minicircle and RNA into the human primary lymphocyte results in transposition of the transposable element into the genome of the cell ([0087], SB transposase can insert a transposon into …mammalian genome; [0105], stable transfer…into T cell…minicircles containing SB transposons…cells with higher number of gene integrations) and expression of the engineered T-cell receptor or chimeric antigen receptor on the human primary lymphocyte ([0043], CD8+ cells expressing CD19CAR; [0067], “T cells are removed from a patient and modified so that they express receptors specific for a molecule displayed on a cancer cell”).

Jensen et al do not disclose ipsis verbis that the RNA encoding the transposase was in vitro transcribed. 
The recitation of a process limitation in Claim 111, in vitro transcribed RNA, is not viewed as positively limiting the claimed product absent a showing that the process of making recited in Claim 111 imparts a novel or unexpected property to the claimed product, to wit, RNA 
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01.
Those of ordinary skill in the art have long-recognized that RNA molecules encoding the artisan’s protein of interest are routinely produced via in vitro transcription reactions. (See Moisyadi et al, [0066] citing commercially available In Vitro Transcription System). There is no sound scientific rationale as to why Jensen et al would want to introduce RNA molecules that do not encode the transposase (which would be present in a mixed population of RNA isolated from an unidentified source cell) into the host cells that are to be genetically modified with the target transposon, as such obfuscates and takes away from their interest in correlating transposition efficiency when varying the ratio of RNA-encoding transposase vs DNA transposons (e.g. Figure 20E).
Furthermore, as evidenced by Moisyadi et al, those of ordinary skill in the art previously recognized the scientific and technical concepts of genetically modifying a mammalian cell to contain a stably integrated transposable element, the method comprising the step of introducing 
i) introducing into a mammalian cell
a) a transposable element containing an expression cassette for the artisan’s transgene of interest, and 
in vitro transcribed RNA encoding a transposase (Figure 8; Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first RNA encoding transposase, as disclosed by Jensen et al, with a second RNA encoding transposase, to wit, an in vitro transcribed RNA encoding transposase, as disclosed by Moisyadi et al, in a method for obtaining recombinant lymphocytes genetically modified with a transposon encoding an engineered chimeric antigen receptor with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first RNA encoding transposase, as disclosed by Jensen et al, with a second RNA encoding transposase, to wit, an in vitro transcribed RNA encoding transposase, as disclosed by Moisyadi et al, in a method for obtaining recombinant lymphocytes genetically modified with a transposon encoding an engineered chimeric antigen receptor because those of ordinary skill in the art have long-recognized that RNA molecules encoding the artisan’s protein of interest are routinely produced via in vitro transcription reactions (see Moisyadi et al, [0066] citing commercially available In Vitro Transcription System), as successfully demonstrated by Moisyadi et al (Example 8, “In-Vitro Transcribed mRNA Encoding…Transposase Mediates Transposition in Human Cells”; [0066]), and there is no sound scientific rationale as to why Jensen et al would want to introduce RNA molecules that do not encode the transposase (which would be present in a mixed 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 114, Jensen et al disclosed wherein the engineered T-cell
receptor or chimeric antigen receptor is specific for CD19 (Figures 16, 19, 25, 29, 32, and 35; [0041], “CD19CAR”).
With respect to Claim 115, the claim merely requires but one of the six alternative elements, per the conjunction “or”. With respect to element (II), as discussed above, Claim 111 recites the introduction of nucleic acids into primary lymphocytes, for which the ordinary artisan recognizes said primary lymphocytes means that the method is an in vitro method. Thus, to the extent that Claim 115 merely requires II) the method is an in vitro method, such fails to further limit the independent claim, and Jensen et al disclosed genetically modifying the T lymphocytes in the context of an in vitro method.
With respect to alternative element (III), Jensen et al disclosed wherein the DNA minicircle and RNA encoding the transposase are introduced into the cell via electroporation ([0035], “Cells were electroporated with…”).
With respect to alternative element (IV), Jensen et al disclosed wherein the transposase is the l00X hyperactive sleeping beauty transposase (SB l00X) (e.g. Figures 16 and 20E (SB100X, RNA)).

With respect to alternative element (VI), Jensen et al disclosed wherein the RNA and DNA minicircle are introduced into the mammalian cell in a molar ratio of SB100X RNA (1ug or 3ug) to CAR transposons (10ug) (Figure 20E), which is equivalent to 1:10 or 1:3, whereby the ratio of 1:3 is considered substantially equivalent to instantly recited ratio of 1:1. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
Jensen et al disclosed the use of the RNA encoding transposase and the DNA minicircle transposon for the same or substantially same purpose as the instantly claimed invention, and with sufficient specificity of a RNA:DNA molar ratio(s), per the specific embodiments that is very close to the instantly recited molar ratio of 1:1, and whereby the variables are considered predictable over the range of, at least, 1:1 to 1:10. Instant application fails to disclose an element of criticality of the recited molar ratios, let alone the recited 1:1, as opposed to 1:3 successfully reduced to practice by Jensen et al.
With respect to Claim 131, Jensen et al disclosed wherein the transposase is the l00X hyperactive sleeping beauty transposase (SB l00X) (e.g. Figures 16 and 20E (SB100X, RNA)).
With respect to Claim 132, Jensen et al disclosed wherein the lymphocyte is a T cell or a natural killer (NK) cell [0072].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the transfection rates of Moisyadi are very low. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims place no requirement onto the transfection rate. Both Moisyade et al and Jensen et al successfully demonstrated the ability to transfect and/or electroporate their target mammalian host cells of interest with the RNA and DNA.
	 
Applicant argues that Jensen's transfection rates seem relatively high, but the marker is based switched off after 7 days (see Fig. 10A). This is not acceptable for T cell therapy.
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	Attorney statements regarding, e.g. marker selection, what is/is not acceptable for T cell therapy, are not evidence without a supporting declaration. 

	 Applicant argues that of minicircles increases the overall number of transfected cells by over four-fold relative to plasmid vectors. These results could not have been predicted by the prior art and, as such, the claims are believed to be patentable over the prior art.
Applicant’s argument(s) has been fully considered, but is not persuasive.In response to applicant's argument that minicircles achieve increased transfection efficiency as compared to plasmid vectors, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Instant claims place no requirement onto the transfection rate. Jensen et al successfully demonstrated the ability to transfect and/or electroporate their target mammalian host cells of interest with the RNA and DNA minicircles.

Conclusion
11. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633